It has long been deemed proper, though not always necessary, for a trial court, in his charge to the jury, to explain or to define the elements or ingredients of the offense against the accused, by a reference to the allegations of the indictment and the statute under which the prosecution is conducted. 24 Tex. Jur. 556; Davis v. State, 10 Tex. App. 31[10 Tex. Crim. 31]; Simons v. State, 34 S.W. 619; Asner v. State, 136 S.W.2d 822,138 Tex. Crim. 420. It is incumbent upon trial courts, in felony cases, to make an application of the law to the facts in the charge to the jury. Henry v. State, 149 S.W.2d 115, 141 Tex. Crim. 486; Murphy v. State, 95 S.W.2d 133, 130 Tex.Crim. R.; Lockhart v. State, 63 S.W.2d 299, 124 Tex.Crim. R.. In keeping with this rule, the trial court, in the instant case, instructed the jury that the indictment charged that appellant did wilfully desert, neglect and refuse to provide for the support of his children, and that it constituted a violation of the law for a father to wilfully desert, neglect, or refuse to provide for the support and maintenance of his children under sixteen years of age. However, when the trial court came to apply the law to the facts, appellant's conviction was made to depend, alone, upon the jury's believing, beyond a reasonable doubt, that he did wilfully desert his children, as charged in the indictment; and the jury were instructed that, if they so believed they were to find appellant guilty as "charged in the indictment." The jury's verdict found appellant guilty as "charged in the indictment."
Appellant insisted, upon the original submission of this case, and, in his motion for rehearing, he still insists, that, under the charge as a whole, such a verdict constituted a finding by the jury that he was guilty not only of wilfully deserting his children but also of wilfully neglecting and failing to provide *Page 234 
for their support and maintenance; and that, inasmuch as the evidence was insufficient to show him guilty of wilfully failing to support his children, the verdict should be set aside and a new trial granted.
The fallacy of appellant's position is demonstrated when it is noted that only one issue of fact was before the jury for their consideration, namely: whether appellant did willfully desert his children. The verdict, therefore, applied only to a finding upon that issue. No other issue was submitted to the jury. The evidence supported the jury's finding upon that issue.
Parents are morally obligated not only to support and to maintain their children, but also to bestow upon them parental care, affection and protection. No man has the moral right to wilfully desert his children. Whether such children do or do not have, or whether they are or are not provided with, the necessities of life, for their maintenance, is immaterial and beside the question. The Legislature, in the enactment of the desertion feature of the statute (Art. 602, P. C.), under which this prosecution is maintained, intended that no man, rich or poor, should have the legal right to deliberately, intentionally, and without justification or excuse, desert his children under the age of sixteen years. This the jury found the appellant had done.
Appellant's motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.